McCLELLAN. J.
The only question presented by this record is, whether the device used by the defendant for distribution of prizes consisting of jewelry was a distribution thereof by lot or chance, and hence a lottery. The facts are undisputed and will be fully set out in the report of the case. Upon them there can be no doubt that the scheme of distribution or disposition of the jewelry adopted by the defendant was a lottery pure and simple; and the court properly charged the jury to convict the defendant if they believed the evidence, every other essential to conviction under section 4068 of the Code being shown.—Buckalew v. State, 62 Ala. *123334; Yellow-Stone Kit v. State, 88 Ala. 196, 200; 13 Am. & Eng. Encyc. of Law, p. 1164; Bish. St. Cr’s, § 952; Bell v. State, 5 Sneed (Tenn.) 507.
There was a verdict of guilt; and the assessment by the jury of a fine of twenty-five dollars against the defendant. This was followed by a judgment of conviction, and that the defendant “be fined in the sum of twenty-five dollars.” This was a final judgment from which this appeal was properly taken. No error of law was committed by the court on the trial which resulted in this judgment, and it must therefore be affirmed. Whether the defendant can be put to hard labor for the fine and costs, if he fail to pay or confess judgment with surety for the same, is a question not now before us. See Ex parte State in re Newton, 94 Ala. 431.
Affirmed.